Citation Nr: 0730717	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a left eye disorder.  

2.  Entitlement to service connection for a left eye 
disorder, to include as secondary to service-connected 
subluxation of lens of the right eye, with vitreous 
hemorrhage and traumatic maculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran has asserted that his right eye disorder has 
caused a left eye disorder.  It also appears that the veteran 
is claiming entitlement to service connection for left eye 
disorder on a direct basis.  In the June 2005 statement of 
the case, the veteran was denied service connection for a 
left eye disorder both on a direct and secondary basis.  The 
veteran was previously denied service connection for a left 
eye disorder on a direct basis in July 2001.  As such, the 
issue of whether new and material evidence has been received 
to reopen the claim must be addressed.  The issues on the 
cover page have been changed to reflect as such.  

The issue of entitlement to service connection for a left eye 
disorder, to include as secondary to service-connected 
subluxation of lens of the right eye, with vitreous 
hemorrhage and traumatic maculopathy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for left eye disorder was denied by a 
July 2001 rating decision.  The veteran was notified of this 
decision and of his appeal rights at that time and did not 
appeal the decision.  It was held that he had not submitted 
evidence showing that he had a left eye disorder during 
military service, current medical evidence of a left eye 
disorder, and a link between the two.  

2.  The evidence received since the July 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
as there is now a left eye disorder shown.
CONCLUSIONS OF LAW

1.  A July 2001 rating decision denying the veteran's claims 
for entitlement to service connection for left eye disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302 (2006).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for left eye disorder 
has been received since the July 2001 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

The Board notes that it is reopening the claim for 
entitlement to service connection for left eye disorder, 
which is a favorable determination.  Additionally, the Board 
is remanding the claim for additional development and 
adjudicative action.  Therefore, it need not go into whether 
VA has met its duties to notify and assist the veteran in 
connection with this claim, as the purpose of the remand will 
be to meet such duties.

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2007).

The veteran contends that he has a left eye disorder as a 
result of his service.

Service connection for a left eye disorder was denied by an 
August 2000 rating decision.  After this decision, the 
veteran was sent a notification letter to comply with the 
newly enacted VCAA.  In response to the notification letter, 
the veteran did not submit any additional evidence, and the 
denial of his claim was continued by a July 2001 rating 
decision.  It was held that the veteran had not submitted 
medical evidence to show that he had a left eye disorder 
during military service, current medical evidence of a left 
eye disorder, and a link between the two.  The veteran was 
given notice of this decision and his appellate rights.  He 
did not file a notice of disagreement with this decision; 
thus it has become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302.  

Since the July 2001 decision, the veteran has submitted new 
evidence, including a May 2005 private medical record showing 
quadrantanopia of the left eye.  This report relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for left eye disorder.  See 
38 C.F.R. § 3.156(a).  One of the bases for the denial of 
service connection for left eye disorder was that the veteran 
had not submitted evidence of any current left eye disorder.  
Therefore, this evidence establishes a new fact and cures the 
defect of the specified basis for the denial of service 
connection, and thus constitutes new and material evidence.  
See 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  As discussed below, the claim is remanded for 
further development.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for left eye 
disorder is allowed.  To this extent, the claim is granted.


REMAND

The veteran asserts that he has a left eye disorder that was 
caused by an injury in service, or by his right eye disorder.  
The competent medical evidence of record clearly establishes 
that the veteran has a right eye disorder as a result of a 
blow to the head in service, and the veteran is service-
connected for that disorder.  He has now submitted evidence 
showing quadrantanopia in the left eye.  The veteran has not 
been afforded a VA examination to determine the nature and 
etiology of his current left eye disability.  As such, the 
Board finds that a VA examination is warranted.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The veteran is hereby 
placed on notice that if he fails to report to a scheduled 
examination, his claim will be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for an examination to determine the nature 
and etiology of any left eye disorder(s).  
The claims folder should be made available 
to the examiner for review before the 
examination.  

The examiner should provide an opinion as 
to whether the veteran has any current 
left eye disorder, and if so, whether it 
is as likely as not (e.g., a 50 percent or 
greater probability) that the eye disorder 
is attributable to the veteran's service 
or his service-connected right eye 
disorder.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  After completion of the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


